Exhibit 10.10

SENIOR INTERIM LOAN ASSUMPTION AGREEMENT

SENIOR INTERIM LOAN ASSUMPTION AGREEMENT, dated as of July 24, 2007 (this
“Agreement”), between CDRSVM Acquisition Co., Inc., a Delaware corporation
(“Assignor”), and The ServiceMaster Company, a Delaware corporation
(“Assignee”), and consented to by JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (the “Lenders”) from time to time parties to the Senior
Interim Loan Agreement (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, Assignor and the Administrative Agent are parties to the Senior Interim
Loan Credit Agreement, dated as of July 24, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Senior Interim Loan
Agreement”), among Assignor, the Lenders, the Administrative Agent, Citigroup
Global Markets Inc., as syndication agent, and Citigroup Global Markets Inc.,
J.P. Morgan Securities Inc., Banc of America Securities LLC, Goldman Sachs
Credit Partners L.P. and Morgan Stanley Senior Funding, Inc., as joint lead
arrangers and joint bookrunning managers.

WHEREAS, pursuant to the Senior Interim Loan Agreement and in consideration of,
among other things, the making available to Assignee of a senior interim loan
under the Senior Interim Loan Agreement, Assignor wishes to assign, transfer and
convey to Assignee all of Assignor’s rights, obligations, covenants, agreements,
duties and liabilities, and Assignee wishes to assume from Assignor all of its
rights, obligations, covenants, agreements, duties and liabilities, in each case
as “Borrower” under or with respect to the Senior Interim Loan Agreement, any
Senior Interim Loan Notes, any of the other Loan Documents (in each case as
hereinafter defined) and any and all certificates and other documents executed
by Assignor in connection therewith.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

1.             Defined Terms.  Unless otherwise defined herein, terms defined in
the Senior Interim Loan Agreement and used herein shall have the meanings given
to them in the Senior Interim Loan Agreement.

2.             Assignment of Rights and Obligations.  Effective as of
immediately after the Merger on the Closing Date, Assignor hereby irrevocably
assigns, transfers and conveys to Assignee all of Assignor’s rights,
obligations, covenants, agreements, duties and liabilities as “Borrower” under
or with respect to the Senior Interim Loan Agreement, any Senior Interim Loan
Notes, any of the other Loan Documents and any and all certificates and other
documents executed by Assignor in connection therewith; provided, however, that
Assignor understands and agrees that such assignment, transfer and conveyance
shall not be effective with respect to, or in any way release Assignor from any
of its obligations, covenants, agreements, duties and liabilities under or with
respect to this Agreement.


--------------------------------------------------------------------------------


3.             Assumption of Agreements and Obligations.  Effective as of
immediately after the Merger on the Closing Date, Assignee hereby expressly
assumes, confirms and agrees to perform and observe all of the indebtedness,
obligations (including, without limitation, all obligations in respect of the
Loans), covenants, agreements, terms, conditions, duties and liabilities of
Assignor as “Borrower” under or with respect to the Credit Agreement, any Senior
Interim Loan Notes and any of the other Loan Documents to which Assignor is a
party in its capacity as “Borrower” as fully as if Assignee were originally the
obligor in respect thereof and the signatory in the capacity of “Borrower”
thereto; provided, however, that Assignor understands and agrees that such
assumption shall not be effective with respect to, or in any way obligate
Assignee to perform and observe any obligations, covenants, agreements, terms,
conditions, duties or liabilities of Assignor under or with respect to this
Agreement.  At all times after the effectiveness of such assumption, with
respect to all extensions of credit made to or for the account of Assignor prior
to the effectiveness of such assumption, Assignee shall have the obligations of,
and Assignor shall no longer be or have the obligations of, the “Borrower”
within the meaning of and for all purposes of the Senior Interim Loan
Agreement.  In addition, at all times after the effectiveness of such
assumption, all references to the “Borrower” in the Senior Interim Loan
Agreement, any Senior Interim Loan Notes, any of the other Loan Documents and
any and all certificates and other documents executed by Assignor in connection
therewith shall be deemed to be references to Assignee.

4.             Amendment to Senior Interim Loan Agreement.  The Senior Interim
Loan Agreement is hereby deemed to be amended to the extent, but only to the
extent, necessary to effect the assignment and assumption provided for hereby. 
Except as expressly amended, modified and supplemented hereby, the provisions of
the Senior Interim Loan Agreement and the other Loan Documents are and shall
remain in full force and effect.

5.             Affirmation of Loan Documents.  Each of InStar Services Group,
Inc., InStar Services Group, L.P., InStar Services Holdings, LLC, InStar
Services Management, LLC, Merry Maids Limited Partnership, MM Maids L.L.C.,
ServiceMaster Consumer Services, Inc., ServiceMaster Consumer Services Limited
Partnership, ServiceMaster Holding Corporation, ServiceMaster Management
Corporation, ServiceMaster Residential/Commercial Services Limited Partnership,
SM Clean L.L.C., Terminix International, Inc., The Terminix International
Company Limited Partnership, TruGreen Companies L.L.C., TruGreen, Inc., TruGreen
LandCare, L.L.C. and TruGreen Limited Partnership hereby consents to the
execution and delivery of this Agreement and confirms, reaffirms and restates
its obligations under each of the Loan Documents to which it is a party pursuant
to the terms hereof.

6.             GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.             Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as


--------------------------------------------------------------------------------


delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with Assignee and the
Administrative Agent.

8.             Section Headings.  The section headings in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
to be taken into consideration in the interpretation hereof.

9.             Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

10.           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

11.           WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

[The Remainder of This Page is Left Intentionally Blank]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

CDRSVM ACQUISITION CO., INC.

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Senior Vice President & Treasurer

 


--------------------------------------------------------------------------------


Consented and Agreed
(for purposes of Section 5 only):

INSTAR SERVICES GROUP, INC.

 

 

 

By:

/s/ David J. Demos

 

 

Name:

David J. Demos

 

Title:

Chief Executive Officer, President

 

 

& Secretary

 

 

 

 

 

 

By:

/s/ Richard J. Augustine

 

 

Name:

Richard J. Augustine

 

Title:

Treasurer

 

 

 

 

 

 

INSTAR SERVICES GROUP, L.P.

By:

INSTAR SERVICES MANAGEMENT,

 

LLC, its general partner

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 

 

 

 

 

 

INSTAR SERVICES HOLDINGS, LLC

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 


--------------------------------------------------------------------------------


 

INSTAR SERVICES MANAGEMENT, LLC

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 

 

 

 

 

 

MERRY MAIDS LIMITED PARTNERSHIP

By:

MM MAIDS L.L.C., its general partner

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

MM MAIDS L.L.C.

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Vice President &

 

 

Treasurer

 


--------------------------------------------------------------------------------


 

SERVICEMASTER CONSUMER SERVICES, INC.

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

President & Chief Operating

 

 

Officer

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 

 

 

 

 

 

SERVICEMASTER CONSUMER SERVICES

LIMITED PARTNERSHIP

 

 

By:

SERVICEMASTER CONSUMER SERVICES,

 

INC., its general partner

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

President & Chief Operating

 

 

Officer

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 

 

 

 

 

 

SERVICEMASTER HOLDING CORPORATION

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 


--------------------------------------------------------------------------------


 

SERVICEMASTER MANAGEMENT

CORPORATION

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

SERVICEMASTER RESIDENTIAL/COMMERCIAL

SERVICES LIMITED PARTNERSHIP

 

By:

SM CLEAN L.L.C., its general partner

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 

 

 

 

 

 

SM CLEAN L.L.C.

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 


--------------------------------------------------------------------------------


 

TERMINIX INTERNATIONAL, INC.

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

Treasurer

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 

 

 

 

 

 

THE TERMINIX INTERNATIONAL

COMPANY LIMITED PARTNERSHIP

By:

TERMINIX INTERNATIONAL, INC.,

 

its general partner

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

Treasurer

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 

 

 

 

 

 

TRUGREEN COMPANIES L.L.C.

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Treasurer

 


--------------------------------------------------------------------------------


 

TRUGREEN, INC.

 

 

By:

/s/ Jim L. Kaput

 

 

Name:

Jim L. Kaput

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 

 

 

 

 

 

TRUGREEN LANDCARE L.L.C.

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

Title:

Executive Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Vice President & Assistant

 

 

Treasurer

 

 

 

 

 

 

TRUGREEN LIMITED PARTNERSHIP

By:

TRUGREEN, INC., its general partner

 

 

By:

/s/ Jim L. Kaput

 

 

Name:

Jim L. Kaput

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

Title:

Assistant Treasurer

 


--------------------------------------------------------------------------------


 

Consented to:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By:

/s/ Bruce S. Borden

 

 

Name: Bruce S. Borden

 

Title: Executive Director

 


--------------------------------------------------------------------------------